               Case 5:20-mj-70971-MAG Document 43 Filed 08/31/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MAIA T. PEREZ (MABN 672328)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5066
          maia.perez@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. 5:20-MJ-70971 MAG
                                                      )
14           Plaintiff,                               )   STIPULATION AND REQUEST TO CONTINUE
                                                      )   STATUS CONFERENCE AND EXCLUDE TIME
15      v.                                            )   UNDER THE SPEEDY TRIAL ACT FROM
                                                      )   AUGUST 31, 2021 TO SEPTEMBER 28, 2021 AND
16   TUYEN DUC PHAM,                                  )   [PROPOSED] ORDER
                                                      )
17                                                    )   [UNDER SEAL]
             Defendant.                               )
18

19
             The United States charged Defendant Tuyen Duc Pham with 21 U.S.C. § 841(a)(1), (b)(1)(B)
20
     (Possession with Intent to Distribute and Distribution of Methamphetamine) and 18 U.S.C.
21
     §§ 922(a)(1)(A) and 2 (Dealing Firearms Without a License; Aiding and Abetting) via criminal
22
     complaint. Defendant has been arraigned on the criminal complaint and is scheduled for a status
23
     conference on August 31, 2021. Counsel for the United States and counsel for Mr. Pham now jointly
24
     stipulate and request to continue the August 31, 2021 status conference to September 28, 2021 at 1:00
25
     p.m. The reason for this request is to afford the defense additional time to review discovery and
26
     investigate matters which may bear on the disposition of this case.
27
             The parties further stipulate and request that, under the Speedy Trial Act, the Court exclude the
28

     STIPULATION AND [PROPOSED] ORDER TO CONTINUE STATUS CONFERENCE
     Case No. 5:20-mj-70971-MAG                                                          v. 7/10/2018
              Case 5:20-mj-70971-MAG Document 43 Filed 08/31/21 Page 2 of 3




 1 time from August 31, 2021 to the new date of the next status conference to allow for effective

 2 preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that

 3 the ends of justice served by excluding time from August 31, 2021 to the date of the next status

 4 conference from computation under the Speedy Trial Act outweigh the best interests of the public and

 5 the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv). Given the need investigate matters

 6 bearing on disposition in this case, counsel for Mr. Pham represents that good cause also exists for

 7 extending the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1(d) and

 8 hereby consents on behalf of Mr. Pham to the requested continuance, to the extensions of time for the

 9 preliminary hearing and for the 30-day time period for an indictment under the Speedy Trial Act (based

10 on the exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b). Counsel for the

11 United States likewise consents to the extensions in the requests.

12

13     IT IS SO STIPULATED.                                STEPHANIE M. HINDS
                                                           Acting United States Attorney
14

15     Dated: August 30, 2021                              __/s/___________________________________
                                                           MAIA T. PEREZ
16                                                         Assistant United States Attorney
17
                                                           __/s/___________________________________
18                                                         MARK FLANAGAN
19                                                         Counsel for Defendant Tuyen Duc Pham

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER TO CONTINUE STATUS CONFERENCE
     Case No. 5:20-mj-70971-MAG                                                        v. 7/10/2018
              Case 5:20-mj-70971-MAG Document 43 Filed 08/31/21 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2          Based upon the facts set forth in the stipulation of the parties and for good cause shown, IT IS
 3 HEREBY ORDERED that the status conference in this case is continued to September 28, 2021, at

 4 1:00 p.m.

 5          The Court finds that failing to exclude the time from August 31, 2021 until September 28, 2021
 6 would unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

 7 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The

 8 Court further finds that the ends of justice served by excluding the time from August 31, 2021 until

 9 September 28, 2021 from computation under the Speedy Trial Act outweigh the best interests of the

10 public and the defendant in a speedy trial.

11          Therefore, with the consent of the defendant, and taking into account the public interest in the
12 prompt disposition of criminal cases, based on the parties’ showing of good cause, the Court finds good

13 cause exists for extending the time limits for a preliminary hearing under Federal Rule of Criminal

14 Procedure 5.1 and for extending the 30-day time period for an indictment under the Speedy Trial Act

15 (based on the exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

16          With the consent of the parties, IT IS HEREBY ORDERED that the time from August 31, 2021
17 until September 28, 2021 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C.

18 §§ 3161(b), 3161(h)(7)(A), (B)(iv) and the time limits for conducting a preliminary hearing are extended

19 under Rule 5.1(d) of the Federal Rules of Criminal Procedure.

20

21 IT IS SO ORDERED.

22

23 DATED: August 31, 2021                                 _______________________
                                                          HON. VIRGINIA K. DEMARCHI
24                                                        UNITED STATES MAGISTRATE JUDGE
25

26

27

28

     STIPULATION AND [PROPOSED] ORDER TO CONTINUE STATUS CONFERENCE
     Case No. 5:20-mj-70971-MAG                                                         v. 7/10/2018
